July 03, 2009

Mr. Kirk L. Pittard
Durham & Pittard, LLP
P.O. Box 224626
Dallas, TX 75222


Mr. J. Phillip Griffis
Barlow, Jones & Brust
17225 El Camino Real, Suite 400
Houston, TX 77058
Mr. Greg K. Winslett
Quilling, Selander, Cumminskey, Lownds, P.C.
2001 Bryan Street, Suite 1800
Dallas, TX 75201

RE:   Case Number:  08-0589
      Court of Appeals Number:  08-07-00051-CV
      Trial Court Number:  05-03526

Style:      JASON FERGUSON AND BOBBIE FERGUSON
      v.
      BUILDING MATERIALS CORPORATION OF AMERICA, CPC LOGISTICS, INC., AND
      ROBERT JAMES MADDOX

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
judgment in the above-referenced cause.  The judgment is enclosed.  You  may
obtain        a        copy        of        the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   an   opinion   by   email,   please   contact   Claudia   Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure:  Judgment
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Denise Pacheco|
|   |                  |
|   |Mr. St. Clair     |
|   |Newbern           |